Citation Nr: 1512927	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-12 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to reimbursement of expenses from accrued benefits based on the Veteran's last illness.


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from February 1942 to September 1945.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 decision of the Milwaukee Pension Maintenance Center, which granted accrued benefits in the amount of $6,732.30 for the Veteran's funeral services and denied accrued benefits in the amount of $10,689.50 which was based on fees charged by Veterans Home Care LLC.  


FINDING OF FACT

Expenses claimed are not shown to be medical expenses for last sickness or burial.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement of expenses from accrued benefits of the Veteran's last illness have not been met.  38 U.S.C.A. § 5121(a)(6) (West 2014); 38 C.F.R. § 3.1000(a)(5) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.159, and 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law). 

In addition, the VA General Counsel has held that VA is not required under 38 U.S.C.A. § 5103(a) to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-04 (2004).  Because the outcome of the present claim is determined according to the laws and regulations governing who may receive accrued benefits, the notice provisions of VCAA do not apply.  That is, there is no contention or reasonable indication that further factual development would be of assistance.  Accordingly, there is no prejudice toward the appellant in proceeding with the adjudication of the claim and no further need to discuss VCAA duties.

Analysis

At the time of his death in May 2011, the Veteran was in receipt of nonservice-connected pension and special monthly pension based on need of aid and attendance. 

In February 2012, the appellants, co-executors of the Veteran's estate, submitted a claim for accrued benefits.  The claim included a list of the expenses of the last illness of the Veteran, and the appellants included an unpaid bill from Veterans Home Care, LLC (VHC), dated in June 2011, in the amount of $10,689.50.  A copy of this bill notes that various charges were made to the Veteran's account from January through June 2011, and that the amount due was $10,689.50.  

In April 2012, the agency of original jurisdiction (AOJ) notified the appellants that accrued benefits in the amount of $6,732.30 were awarded based on the amount paid from the Veteran's estate for funeral costs.  The AOJ also stated that it did not include the amount of $10,689.50 as reimbursable last expenses.

In the February 2013 statement of the case, the AOJ explained that the invoice from VHC did not specify the services provided, and that there was no indication that VHC bore any expense of the last sickness or burial.  It noted that the majority of the charges shown on the invoice were made more than one month prior to the Veteran's death.

Periodic monetary benefits authorized under laws administered by the VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid to certain persons.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a). 

The appellant appears to claim entitlement to accrued benefits under a provision allowing only so much of the accrued benefit to be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. 
§ 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).  In this case, the Board finds that the plain language of the applicable statute and regulation is clear.

As applicable to this case, the law provides only for reimbursement of expenses borne for last sickness; there is no basis for payment to the appellant for debt incurred in coordinating care for the Veteran or for assistance with activities of daily living. 

The Board has considered that payment of accrued benefits, as reimbursement, is not limited to specific items or amounts, but is to be considered for all reasonable expenses incident to the last illness and burial of a beneficiary Veteran.  M21-1MR, Part VIII, ¶ 4.12(a).  Claims for reimbursement, however, must be supported by bills covering the expenses incurred by showing the dates and nature of services rendered, for whom the expenses were incurred, and who made payment, if fully paid.  Id.  The provisions of M21-1MR, Part VIII, 4.12(b)-(e) specifically list physician expenses, medicinal expenses, nursing expenses, and transportation expenses.  Only those charges that are clearly shown not to be related to the beneficiary's last illness are to be disallowed.  M21-1MR, Part VIII, ¶ 4.12(g).  The Board finds that the appellants have not supported the claim of entitlement to accrued benefits for last expenses incurred.  Specifically, although a VHC statement of transactions showing a balance of $10,689.50 for invoices of $1644.00 monthly from January through May 2011 is of record, such statement does not indicate the date and nature of services rendered. 

Moreover, a copy of VA Form 21-8416 signed by the Veteran in January 2011, indicated that services provided by contract through VHC was for assistance with activities of daily living.  Thus, it appears that services provided through VHC pertained not to medical care for the Veteran's last sickness or burial.  Based on the VHC invoice, it appears more likely that the arrangement with the Veteran was for a monthly payment, either to fulfill the terms of some contract or other instrument rather than for treatment rendered during the Veteran's last illness.  For these reasons, the Board finds that reimbursement for expense of last sickness is not warranted under 38 U.S.C.A. § 5121.

For the reasons stated above, the Board finds that the claim for accrued benefits must be denied. In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, entitlement to accrued benefits must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  There is no legal basis upon which to grant this claim.  See Sabonis.  



ORDER

Entitlement to reimbursement of expenses from accrued benefits based the Veteran's last sickness is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


